DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of species a and sub-species of claim 7-8 in the reply filed on 10/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  It is also noted, as Applicant pointed-out, the sub-species b1 and b2 fall into the scope of the species a rather than species b, it should be corrected as sub-species a1 (claim 2) and sub-species a2 (claims 7-8).
Accordingly, claims 1 and 3-9 are now pending in the application.  Claims 2 and 10-13 aer withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., US 2014/0104527, in view of Qin, US 2013/0120679.
Regarding claim 1, Yang et al. disclose a display device (figs 2, 3A-3B) comprising: 
. a first substrate 202
. a second substrate inherently formed over the first substrate (accordingly to an active matrix liquid crystal display device)
. a liquid crystal layer 242
. a first metal layer including a plurality of scan lines 370, a plurality of gate 206 and a plurality of first common electrodes 208
. a gate insulating layer 204
. a plurality of semiconductor channels a-Si 
. a second metal layer located on the gate insulating layer 228and including a plurality of sources and a plurality of drains 224A/224B and a plurality of data lines 360 inherently connected to the sources or drains
. a color filter layer 214 having a plurality of first openings 230A overlapping the drains 224B 
. a shielding electrode BM 

. a plurality of pixel electrodes 218/318, wherein each of the pixel electrodes has a plurality of Page 2 of 9Customer No.: 31561Docket No.: 099777-US-PAApplication No.: 17/161,694slits (se figs 2, 3A-3B) 
Yang et al., however, do not disclose a second common electrode located on the second substrate.  Qin does disclose a first common electrode 43 over a first substrate 41 and a second common electrode 43 over a second substrate 42 (see figs 5, 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a second common electrode over a second substrate, as shown by Qin, for increasing a response speed as well as improving a wide viewing angle in a display device (see [0009]). 
Re claim 3, wherein the shielding electrode BM can be located between the color filter layer and the insulating layer, and the shielding electrode and the first common electrodes have the same potential (see fig. 3)
Re claim 4, although Yang et al. do not disclose a width of each of the slits is 1.5µm-4µm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a width of each of the slits between pixel electrodes being in the claimed range 1.5µm-4µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art
Re claim 5, wherein adjacent two of the data lines 360 are disposed between adjacent two columns of the pixel electrodes 318 corresponding to pixel areas 350 (see fig. 3B).  
Re claim 6, wherein the first common electrode inherently comprises a main portion extending along a first direction (horizontal direction) and a plurality of branch portions extending along a second direction (vertical direction), wherein the branch portions are connected to the main portion (i.e., comb-teeth electrode). 
Re claims 7, Yang et al. further disclose a buffer layer 210, located between the first common electrode and the first substrate, and the shielding electrode is located between the buffer layer and the first substrate.  It would have been an obvious matter of design choice to form a buffer layer between a common electrode and a substrate, since applicant has not disclosed that the such buffer layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with or without a buffer layer therebetween.
Re claim 8, wherein the shielding electrode is electrically connected to the pixel electrode (see fig. 3A).  
Re claim 9, although Yang do not explicitly disclose the shielding electrode, the drain, the source and the data line belong to the same conductive layer, the shielding electrode and the drain are connected as a whole, and the shielding electrode extends along the second direction, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a shield electrode, drain/source and data line having a same material and its arrangement as a whole in a display device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871